PER CURIAM.
The carrier, in an attempt to recoup what it considered overpayment made as a result of the claimant’s receipt of social security benefits, reduced the claimant’s weekly compensation benefits. The Department of Transportation presents a timely appeal of the Deputy Commissioner's order directing reimbursement.
The deputy correctly determined that the Department could not retroactively reduce benefits because of the claimant’s receipt of lump sum social security benefits. He erred, however, in allowing recoupment of excess payments made by the carrier after the commencement of social security benefits but prior to the Department’s election to take appropriate weekly deductions. The order is accordingly reversed as to the issues raised in Points 2 and 3. Florida Power & Light Co. v. Adkins, 377 So.2d 57 (Fla. 1st DCA 1979) and Department of Transportation v. Lindsey, 383 So.2d 956 (Fla.App.1980). The cause is remanded to the deputy for the entry of an order that comports with the Adkins and Lindsey decisions.
LARRY G. SMITH and SHAW, JJ., and WOODIE A. LILES (Ret.), Associate Judge, concur.